DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Lee US 20170131574 A1 of record.

Re claim 1, Lee teaches a contact lens (see paragraph 0001), comprising: a light transmitting region which is spaced apart from a central portion of the contact lens by a preset distance of from about 0.5 mm to about 1.25 mm, and configured to transmit incident light (see 
Re claim 2, Lee teaches wherein the plurality of fine holes in the light blocking region allow the incident light to pass therethrough (see paragraph 0061).
Re claim 3, Lee teaches wherein the plurality of fine holes has a zero, positive, or negative optical power (this limitation covers all of the possible optical power values for the hole therefore it’s an inherent feature because it has to meet one of those limitations as there are no other options).
Re claim 4, Lee teaches wherein the light transmitting region is formed into a circle, an oval, a rectangle, or a rhombus (see numeral 200 circle shape).
Re claim 5, Lee teaches wherein the light transmitting region is formed into a circle having a diameter greater than zero and less than the diameter of the contact lens (see numeral 200 circle shape).
Re claim 6, Lee teaches wherein the light blocking region is formed to be concentric with the light transmitting region and formed into a shape having a diameter greater than the diameter of the light transmitting region and smaller than the diameter of the contact lens (see numerals 200 and 202 concentric bullseye configuration).
Re claim 7, Lee teaches wherein the light blocking region is formed into a circle, an oval, a rectangle, or a rhombus (see numeral 202 circle).
Re claim 8, Lee teaches wherein the light transmitting region has a zero, positive, or negative optical power (this limitation covers all of the possible optical power values therefore 
Re claim 9, Lee teaches wherein the diameter of the light transmitting region is from about 1.0 mm to about 2.5 mm (see paragraphs 0055-0056).
Re claim 10, Lee teaches wherein the diameter of the light blocking region is from about 1.9 min ta about 4.5 mm (see paragraph 0062).
Re claim 11, Lee teaches wherein the contact lens is a color lens tinted with a certain color (see paragraph 0024).
Re claim 13, Lee teaches being selected from the group consisting of soft contact lens, silicone hydrogel contact lens, gas permeable contact lens, scleral contact lens, poly(methyl methacrylate) (PMMA) or "hard" contact lens, and hybrid contact lens (see abstract line 1 soft).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20170131574 A1 of record.
	Re claim 12, Lee does not explicitly disclose wherein the diameter of the contact lens is from about 8 mm to about 14 mm.
It would have been an obvious matter of choice to have the diameter of the contact lens is from about 8 mm to about 14 mm, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore a contact les must be designed to rest upon the human cornea without slippage or doing damage, sizing the lens properly provides the predictable result of limiting injuries, proper correction and comfort.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20170131574 A1 of record as applied to claim 1 above, and further in view of Vanderlaan; Douglas G. et al US 5998498 A.
	


Being that Lee teaches soft contact lenses and silicone hydrogel contact lenses are soft contact lenses and silicone hydrogel lenses are one of the most popular type of soft contact lenses prescribed in the US, it is reasonable to determine that the technology of Lee was meant to be applied to silicone hydrogel lenses.  In fact, some current popular brands of silicone hydrogel lenses are Acuvue Oasys (Vistakon), Air Optix Aqua (Alcon), Biofinity (CooperVision) and PureVision2 (Bausch + Lomb).  These are all soft lenses.  Therefore one would be inclined to determine Lee was inherently disclosing use of its technology with the most utilized type of soft lens.   
However, the office has cited Vanderlaan; Douglas G. et al. as it teaches soft contact lenses made of silicone hydrogel material see Vanderlaan claim 1.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Lee to include silicone hydrogel material as is taught by the soft lens of Vanderlaan et al for the predictable result of increase the oxygen permeability of the hydrogels and thus prevent damage to the delicate tissues of the eye (col. 1, lines 32-33)

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 

The applicant’s first argument is as follows:

    PNG
    media_image1.png
    226
    603
    media_image1.png
    Greyscale

The office has reviewed the applicant’s claim language regarding “central region” and determined it is broad and leads to an interpretation of the claim language which would include any lens system.  As the language is currently presented, the claim states that the light transmitting region is spaced apart from the central region of the lens.  No context is given to the central region of the lens.  In this case, let us assume the central region is a point at the center of the lens.  This is a valid interpretation since no structure or context is provided within the claim that describes the central region.  Thus the prior art and any prior art with a light transmitting region located beyond about (about modifies the structure more broadly) .5 mm will read on the claim.  If one considers the average human cornea tends to fall between 11 and 12 mm and the optical characteristics of the pupil of the eye, it becomes clearer that this claim limitation does not cogently define the limitations set forth in the specification as the scale provided is 
The only option to support the applicant’s position of a more specific definition of central region is to import structural considerations from the specification.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The examiner is available to discuss claim amendments in an interview if the applicant wishes to amend the claim to more accurately describe the limitations in the claim that are being argued in the remarks.
The applicant’s second argument is as follows: 

    PNG
    media_image2.png
    146
    614
    media_image2.png
    Greyscale

The office notes this argument is invalid due to the fact that it relies upon the premise that silicone hydrogel contact lenses are not soft contact lenses.  This premise is false.  Silicone Hydrogel contact lenses are a type of soft contact lens.  They are a very popular type of soft contact lens.  In fact, some current popular brands of silicone hydrogel lenses are Acuvue Oasys (Vistakon), Air Optix Aqua (Alcon), Biofinity (CooperVision) and PureVision2 (Bausch + Lomb).  They are all soft contact lenses.  There is no definitional difference between a soft contact lens and a silicone hydrogel contact lens.  A silicone hydrogel contact lens is a subset, however to assume the larger set does not have the properties of the subset is illogical.  Furthermore, at the time Lee was filed silicone hydrogels were a highly popular type of soft 
Additionally, disregarding the argument related to silicone hydrogels, the average human cornea size is a little less than 12 mm.  The office has provided an NIH citation to verify this assertion.  Therefore, the applicant’s limitation in claim 12 is another way of stating that their contact lens is sized to fit on or over the cornea.  The office argues that this is a defining feature of contact lenses.  Contact lenses are designed to sit on the cornea or over the cornea.  The range provided in claim 12 describes a contact lens that is a bit smaller or larger than the average cornea thus encompassing both contact lenses that sit on the cornea and scleral ones that fit over the cornea.  Thus by definition the prior art meets this limitation.  The office concedes that some specialty contact lenses exist that fall outside this range but the overwhelming majority of contact lenses used for clinical applications would fall in this range.
For these reasons the office determines that the rejections of record remain valid.
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rüfer F, Schröder A, Erb C. White-to-white corneal diameter: normal values in healthy humans obtained with the Orbscan II topography system. Cornea. 2005 Apr;24(3):259-61. doi: 10.1097/01.ico.0000148312.01805.53. PMID: 15778595.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/            Primary Examiner, Art Unit 2872